Title: Notes on Alexander Hamilton, 24 August 1797
From: Jefferson, Thomas
To: 


                    Aug. 24. About the time of the British treaty, Hamilton and Taleyrand, bp. of Autun dined together, and Hamilton drank freely. Conversing on the treaty, Taleyrand says ‘mais vraiment Monsr. Hamilton, ce n’est pas bien honnete, after making the Senate ratify the treaty to advise the Presidt. to reject it.’ ‘The treaty, said Hamilton is an execrable one, and Jay was an old woman for making it, but the whole credit of saving us from it must be given to the President.’ After circumstances had led to a conclusion that the President also must ratify it, he said to the same Taleyrand, ‘tho’ the treaty is a most execrable one, yet when once we have come to a determination on it, we must carry it through thick and thin, right or wrong.’ Taleyrand told this to Volney who told it to me.
                    
                    
                    There is a letter now appearing in the papers from Pickering to Monroe dated July 24 97. which I am satisfied is written by Hamilton. He was in Philadelphia at that date.
                